Cross-appeals from a judgment of the Supreme Court entered in the New York county clerk’s office on March 16,1935.
The defendant appeals from that part of the judgment, entered on a verdict, which adjudges that plaintiffs recover of defendant the sum of $14,976.60. The plaintiffs appeal from that part of said judgment which dismissed the seventh and eighth causes of action alleged in the complaint.
Judgment affirmed, without costs. No opinion.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Martin, P. J., dissents and votes for affirmance on plaintiffs’ appeal and to reverse the judgment in favor of the plaintiffs and to dismiss the complaint.